Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered January 25, 1980, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress a statement made on January 25, 1978. Judgment affirmed. Although we find that the statement made by the defendant to the police at the station house on January 25, 1978 was improperly obtained (see Dunaway v New York, 442 US 200; Brown v Illinois, 422 US 590; People v Calhoun, 73 AD2d 972), we conclude that the court’s failure to suppress the statement does not require reversal under the facts of this case. The defendant’s guilt was established by overwhelming evidence. His statement was entirely exculpatory and, indeed, constituted the only exculpatory evidence offered at trial. In our view, therefore, the erroneous introduction of the statement was harmless beyond a reasonable doubt. (See People v Crimmins, 36 NY2d 230; cf. People v Pierce, 71 AD2d 931.) Mollen, P. J., Titone, O’Connor and Weinstein, JJ., concur.